Citation Nr: 0706665	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
claimed as secondary to service connected left and right knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, in pertinent part, denied a 
claim for service connection for a lumbar spine disorder 
claimed as secondary to service connected left and right knee 
disabilities. 

The veteran testified before the RO at hearings in February 
2005 and January 2006.  Transcripts of both have been 
associated with the file.


FINDING OF FACT

The veteran has withdrawn his appeal seeking service 
connection for a lumbar spine disorder claimed as secondary 
to service connected left and right knee disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

On December 29, 2006, VA received a statement from the 
veteran's representative indicating, in pertinent part, that 
the "Veteran wishes to withdraw any and all appeal issues."  
He has withdrawn his appeal with respect to this claim, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The service connection claim for a lumbar spine disorder 
claimed as secondary to service connected left and right knee 
disabilities is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


